Case 1:19-cv-00127 Document 6 Filed 03/26/19 Page 1 of 1 Page|D #: 27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT BLUEFIELD

BETH COPSON, Administratrix
of the Estate of KYLE
ANDREW COPSON, deceased.

Plaintiff,
V. CIVIL ACTION NO. 1:19-00127

PATRICK M. HEPHNER, individually
and as a member of the West
Virginia State Police, and
JAMES C. LONG, individually and
as a member of the West Virginia
State Police,

Defendants.

NOTICE TO COUNSEL OF FAILURE TO ANSWER
WITHIN APPROPRIATE TIME FRAME

The docket in this action reflects that an answer has
not been filed by defendant James C. Long.

Service has been duly effected pursuant to Rule 4 of
the Federal Rules of Civil Procedure.

Counsel should take appropriate or necessary action to
cause the Clerk to enter default as to defendant James C. Long
pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

Dated this 26th day of March, 2019.

RORY L. PERRY II, CLERK OF COURT

BY= /€/!XXAWR §§ ei.//\

Cynthia B. Lilly!/§
Courtroom Deputy§/

 

